UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-03627 Greenspring Fund, Incorporated (Exact name of registrant as specified in charter) 2330 West Joppa Road, Suite 110 Lutherville, MD 21093-4641 (Address of principal executive offices) (Zip code) Mr. Charles vK. Carlson, President 2330 West Joppa Road, Suite 110 Lutherville, MD 21093-4641 (Name and address of agent for service) (410) 823-5353 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:December 31, 2013 Item 1. Reports to Stockholders. ANNUAL REPORT DECEMBER 31, 2013 This report is intended for shareholders of the Greenspring Fund, Incorporated and may not be used as sales literature unless preceded or accompanied by a current prospectus. Greenspring Fund, Incorporated Dear Fellow Shareholders: We are pleased to report that the Greenspring Fund generated positive returns during the fourth quarter of 2013 and for the full year, gaining 2.13% and 18.13%, respectively, including the reinvestment of all dividends and capital gain distributions. Major equity market indexes also advanced in 2013 as the Federal Reserve continued to inject significant amounts of liquidity into the financial system and the economy continued to expand, albeit at an uninspiring pace. In the fixed income markets, investors who held longer-term bonds experienced losses for the first time in many years. The yield on the 10-year U.S. Treasury note increased from approximately 1.75% to 3% during the year, driving bond prices, which move inversely to interest rates, lower. At the same time, short-term interest rates, heavily influenced by the Federal Reserve’s zero interest rate policy, remained at extremely low levels, forcing many investors seeking yield to move up the risk spectrum. In response to the financial crisis of 2008/09, the Federal Reserve has consistently held short-term interest rates close to zero and aggressively pursued the open market purchase of mortgage securities and government bonds in an effort to expand the monetary base and bring down long-term interest rates. Little precedent exists, at least in recent history, to indicate what effects these extraordinary monetary actions will have on investors, markets and the economy over the long term. To date, investors have applauded the Federal Reserve’s actions by bidding up stock prices, enabling the major stock market indexes to recover the severe losses suffered during 2008 with several indexes hitting new highs during 2013, even though the impact on the economy has been far more muted. Throughout the markets’ recovery, investors seemed to focus more on the actions of the Federal Reserve than the performance of the economy or the companies in which they were investing. As we mentioned in the third quarter shareholder letter, recent equity market gains have outpaced the growth in company earnings, an indication that many stocks are more richly valued now versus earlier in 2013. Greenspring Fund Performance for the Periods Ended December 31, 2013 Quarter % 1 Year % 3 Years* % 5 Years* % 10 Years* % 15 Years* % 20 Years* % Since Inception on 7/1/83* % Expense Ratio** % * Annualized. ** As stated in Prospectus dated 5-1-13. See note on last page of letter. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-366-3863 or visiting the Fund’s web site.The Fund imposes a2.00% redemption fee for shares held 60 days or less.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. INFLUENCES on PERFORMANCE During 2013, approximately 95% of the equity and fixed income securities held in the Fund’s portfolio throughout the year generated positive returns. The Fund’s overall performance for the year was heavily influenced by the robust returns generated by the common stock holdings in the portfolio. Many of the equity holdings increased in value in response to strong earnings and cash flows reported throughout the year, and benefitted from the general stock market rally that pushed prices higher. The Fund’s fixed income securities also provided positive total 1 Greenspring Fund, Incorporated returns, despite the headwinds many fixed income investors faced resulting from rising long-term interest rates, as we continued to maintain a short-duration fixed income portfolio. The largest single influence on the Fund’s performance was the positive return achieved by the equity holdings within the Construction and Engineering industry group (Dycom Industries, Inc., EMCOR Group, Inc., KBR, Inc., MYR Group, Inc., MasTec, Inc., and Michael Baker Corp). During the last few years within the equity portfolio, we have maintained a relatively large holding of companies involved in various aspects of the Construction and Engineering industries. These companies have benefitted from increased spending on infrastructure investments such as the development of domestic oil and gas reserves, expansion and improvement of telecommunication systems, upgrading and expanding the electric transmission and distribution network, and improvements to roads and bridges. All of the holdings within the Construction and Engineering industry group produced positive returns for the year. During the year, we sold the Fund’s holdings in Michael Baker Corp. (discussed later in this letter) after it agreed to be acquired by a private company, reduced the Fund’s holdings of MasTec, Inc., but purchased additional shares in MYR Group, Inc. Taking into consideration the Fund’s entire portfolio, the five individual securities that had the largest influences (measured by dollars gained or lost) on the Fund’s total performance for the year are discussed below. j2 Global, Inc. j2 Global, Inc., a long-term holding of the Fund, is a digital media and cloud-based service provider offering digital communication, storage and messaging services. The share price of j2 Global increased substantially during 2013 as management continued to successfully execute its strategy of creating a more diversified and faster growing offering of business lines. Since late 2012, through the acquisitions of Ziff Davis, IGN and NetShelter, the Company has created one of the leading digital publishers catering to technology and video game enthusiasts. At the same time, the legacy j2 Global business continued its solid, if unspectacular, growth driven by its cloud-based subscription services such as eFax and the backup service KeepItSafe. j2 Global continued to report strong earnings and cash flow during 2013, allowing the Company to increase dividends paid to shareholders and complete several small acquisitions while maintaining a strong balance sheet with significant cash reserves. We reduced the Fund’s holdings in j2 Global during the year as the rising stock price was more representative of our estimate of its current fair value, but we continue to have a very favorable outlook for the ability of the Company to grow earnings and cash flow in the future. j2 Global remains one of the larger holdings in the Fund’s portfolio. Michael Baker Corp. Michael Baker Corp. provides engineering and consulting services to governments and corporations with a strong focus on infrastructure projects such as bridges, roads, airports, water systems and urban development projects. Michael Baker Corp. has been a long term holding of the Fund and was recently discussed in our third quarter letter to shareholders. After reporting disappointing earnings in late 2012, the Company’s share price was depressed. Consequently, in early 2013, a private investor, attracted by the low share price, offered to acquire Michael Baker Corp. for $24.25 per share. This offer was significantly % of Net Greenspring Fund Assets Top 10 Holdings as of 12/31/13 j2 Global, Inc. % FTI Consulting, Inc. % Harmonic, Inc. % Republic Services, Inc. % Energen Corp. % PartnerRe, Ltd. % PetroQuest Energy, Inc., 10.000%, 9/1/17 % iGATE Corp., 9.000%, 5/1/16 % Silicon Graphics International Corp. % Rosetta Resources, Inc., 9.500%, 4/15/18 % 2 Greenspring Fund, Incorporated below the price where the stock had traded in the past and was arguably a large discount to a reasonable estimate of the inherent value of the Company. Management quickly refocused their efforts on improving the profitability of the Company by implementing cost cuts and a profit improvement plan. At the same time, management retained independent financial advisors to study various longer-term restructuring options available to the Company. After reporting improved financial results reflecting the positive impact of the profit improvement plan, Michael Baker Corp.’s earnings outlook strengthened.Following extensive work with its financial advisors, the management team and the Board were able to negotiate a merger transaction for a far higher valuation. In late July, Michael Baker Corp. entered into a merger agreement with Integrated Mission Systems, by which shareholders would receive $40.50 per share in cash.The merger closed in mid-October and all of the Fund’s holdings have been sold. Energen Corporation Energen Corporation is another long-term holding of the Fund.At the time of the Fund’s initial purchase of Energen’s shares in 2004, the Company was a producer of natural gas from properties in Texas, Louisiana, Alabama and New Mexico and a distributor of natural gas to residential and business customers through its subsidiary Alabama Gas Corporation, the largest gas utility in Alabama. Over the last several years, the Company has transformed itself by significantly growing and diversifying its non-utility energy business and has successfully created a large independent energy producer with its energy production now equally balanced between oil and natural gas. During the second half of the year, Energen and other oil and gas companies with land holdings in the Permian Basin in Texas reported that oil and gas production from wells recently drilled in the area was higher than expectations. These results provided strong evidence that the value of the oil and gas reserves located on Energens large Permian Basin land holdings is likely to be substantially greater than originally expected. Additionally, as the Company continues to drill more wells, we expect it to gain incremental basin-specific knowledge that may lead to improved drilling techniques, enhancing the development of its remaining land holdings. As Energens oil and gas business has grown, the natural gas utility has become less significant to the operations of the Company as a whole. Recently, management indicated that it may sell the utility and use the cash proceeds to accelerate the development of its oil and gas reserves. Energens stock price increased substantially during the year, responding favorably to both the recently reported well results and the potential sale of the utility. We remain Greenspring Fund Largest 2013 Purchases Common Stocks: Silicon Graphics International Corp. Denbury Resources, Inc. MYR Group, Inc. Datalink Corp. Lumos Networks Corp. Bonds: iGate Corporation, 9.000%, 5/1/16 Bankrate, Inc., 11.750%, 7/15/15 Level 3 Financing, Inc., 10.000%, 2/1/18 US Foods, Inc., 8.500%, 6/30/19 Live Nation Entertainment, Inc., 8.125%, 5/15/18 Greenspring Fund Largest 2013 Sales Common Stocks: Michael Baker Corp. Assurant, Inc. BioScrip, Inc. Cisco Systems, Inc. Lumos Networks Corp. Bonds: Alcatel-Lucent USA, Inc., 2.875%, 6/15/25 Convertible Bonds BioScrip, Inc., 10.250%, 10/1/15 RadioShack Corp., 2.500%, 8/1/13 – 144A Convertible Bonds Leucadia National Corp., 7.000%, 8/15/13 Level 3 Financing, Inc., 10.000%, 2/1/18 3 Greenspring Fund, Incorporated confident that Energen will continue to create shareholder value through the development of its large Permian Basin acreage position and the potential execution of a sale of its natural gas utility. Harmonic, Inc. Harmonic, Inc. designs and sells niche market-dominant products that enable its customers to create and deliver a wide range of video services to various consumer devices such as televisions, computers, tablets and smart phones. Harmonic had a difficult 2012, as capital spending by its major cable and telecommunication customers was less than expected. At the beginning of 2013, the stock price was depressed and shareholders of Harmonic, Inc. were pressing management to focus on the allocation of its sizeable cash holdings and the composition of its management team including the Board of Directors. In response to shareholder pressure, during 2013 the Company announced a variety of actions.First, management sold a small and not particularly profitable segment of the Company raising nearly $50 million.Second, the Company announced a tender offer for approximately 15% of its outstanding shares and committed to an additional share buyback program to be executed throughout the year.Third, the Chairman of the Board was replaced, allowing for new leadership with a fresh, energized vision for the Company.Finally, several new high-level employees were brought on board to improve sales and marketing efforts, strengthening the management team. Although all of the steps taken by the Company during 2013 should result in greater shareholder value in the future, business fundamentals in 2013 remained challenging. Major cable customers continued to delay the adoption of new technologies, and therefore were hesitant to increase spending on Harmonic products. Despite this difficult business environment, shares of Harmonic, Inc. produced strong gains during the year. Looking forward, we are confident that the recent management changes, combined with the Company’s market-leading niche video distribution products, will allow the Company to benefit from several emerging trends in the video distribution landscape, including the expansion of delivery of video services over the Internet and the transition to UltraHD television, driving positive shareholder returns going forward. Assurant, Inc. Assurant, Inc. provides specialized niche insurance products within the property casualty, life, and health insurance industries. The Company’s largest business segment, specialty property insurance, serves some of the nation’s largest mortgage lenders by tracking millions of individual mortgage loans and notifying the lender if the mortgagee fails to maintain adequate insurance on the home. Assurant then issues a lender-placed policy to protect the interest of the mortgage holder. Lender-placed policies tend to have higher premiums than standard homeowners policies since Assurant does not underwrite each policy individually, but agrees to issue a policy upon the request of the lender. The housing crisis led to a large increase in the issuance of lender-placed policies and several state insurance regulators began to pressure Assurant to lower rates, leading to investor concerns that premiums could decline substantially. In addition, investors also feared that fewer foreclosures and an improving housing market would result in a decrease in the issuance of lender-placed policies. However, investor fears subsided as the number of lender-placed policies in force actually grew during the year, and rate reductions were less than expectations.Catastrophe losses during the year were also very low, helping Assurant’s specialty property segment to report earnings that were higher than anticipated.In addition, management continued to aggressively repurchase shares of its stock in the open market at a discount to book value, increasing the book value of the remaining shares outstanding.As the uncertainty dissipated and investor confidence grew, the stock price moved significantly higher. We sold the Fund’s position throughout the year as our view of the potential future return was matched by the perceived risk of continuing to own shares. PORTFOLIO ACTIVITY Allocation among the three main asset classes within the portfolio (common stocks, fixed income securities and cash equivalents) did not change materially versus last 4 Greenspring Fund, Incorporated Greenspring Fund Portfolio Allocation as of December 31, 2012 Greenspring Fund Portfolio Allocation as of December 31, 2013 year. Compared to the end of 2012, the allocation to common stocks and fixed income securities decreased by 4% and 6%, respectively, while cash equivalents increased by 10%. These variations, which we consider normal, do not reflect a strategic change but are more reflective of the normal ebb and flow of any actively managed portfolio. Please refer to the Schedule of Investments in the financial statements for a complete list of portfolio holdings and the percentage of the portfolio each investment represents. The most significant new common stock positions initiated during the year include the purchase of shares of Silicon Graphics International Corp., Denbury Resources, Inc. and Datalink Corporation. We also increased the Fund’s common stock holdings in a number of positions with purchases of additional shares of MYR Group, Inc., NTELOS Holdings Corp., GSI Group, Inc., and Suncor Energy, Inc. During the year, we eliminated sixteen of the Fund’s common stock holdings. These sales were the result of takeover proposals or share prices trading at levels that we believe represented fair value. The three largest positions sold during the year include the shares of Michael Baker Corp., Assurant, Inc. and BioScrip, Inc. We also reduced the Fund’s holdings in several securities as share prices began to approach our estimate of fair value with the most significant being sales of Cisco Systems, Inc., FTI Consulting, Inc., and j2 Global, Inc.Throughout the course of the year, we both sold and purchased shares of Lumos Networks, as we attempted to take advantage of the volatility in the price of its common stock.Overall, for the year as a whole, the Fund’s investment in Lumos Networks increased significantly, but our purchase and sale of shares is a good illustration of how we try to react when opportunities present themselves. Portfolio activity within the fixed income portion of the portfolio was, once again, heavily influenced by the maturity or redemption of many of the Fund’s fixed income holdings. Throughout the year, we continued to maintain a short-duration fixed income portfolio and, consequently, expected to have a large number of the Fund’s holdings mature or be redeemed. As fixed income securities matured, were redeemed or sold, the cash proceeds were typically reinvested in additional short-duration securities with similar credit profiles. We view turnover related to bond maturities and redemptions to be ongoing and expected and, therefore, not particularly significant to the discussion of overall portfolio activity. Instead, we believe portfolio activity designed to cause a meaningful shift in the duration of the portfolio or a modification of our credit analysis would be noteworthy. There was no such activity during 2013 and we continue to emphasize short-duration securities of companies that we believe are well positioned to retire the particular security held in the Fund’s portfolio. 5 Greenspring Fund, Incorporated INVESTMENT STRATEGY Global economic and political uncertainty, combined with liquidity-focused central bank policies, continues to influence investors and the financial markets. Despite these challenges, we remain focused on the successful execution of the Greenspring Fund’s total return approach to investing. We continue to search for and purchase shares of companies that we believe are well-managed and financially strong but may have fallen out of favor with investors, allowing us to purchase shares at modest valuations relative to the companies’ abilities to generate free cash flow and future earnings.In addition to being reasonably valued, we work to identify companies where there are company-specific or macroeconomic events that may serve as catalysts to increase shareholder value. With regard to the fixed income portfolio, we believe it serves the dual purpose of reducing the inherent volatility of the Fund’s portfolio while also producing a steady total return. In the current low interest rate environment, we will continue to emphasize short-duration securities that should help to buffer the portfolio against the impact of potential future increases in interest rates. In addition, the maturities and redemptions resulting from the short-duration portfolio will provide a source of cash flow that can be reinvested in higher-yielding securities if interest rates increase or in equity securities that we believe are undervalued. We wish all of our fellow shareholders a happy and prosperous 2014. We look forward to reporting our progress to you at the end of the first quarter. Respectfully, Charles vK. Carlson Michael J. Fusting Portfolio Manager and Co-Chief Investment Officer Co-Chief Investment Officer **Total Annual Fund Operating Expenses will not correlate to the Ratio of Expenses to Average Net Assets shown in the Fund’s most recent Annual Report and in the Financial Highlights section of the Prospectus, which reflects the operating expenses of the Fund and does not include acquired fund fees and expenses. Mutual fund investing involves risk. Principal loss is possible. Small-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments by the Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Current and future portfolio holdings are subject to risk. Free cash flow measures the cash generating capability of a company by adding certain non-cash charges (e.g. depreciation and amortization) to earnings and subtracting recurring capital expenditures. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Book value is net asset value of a company, calculated by subtracting total liabilities from total assets. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Distributed by Quasar Distributors, LLC 6 Greenspring Fund, Incorporated Growth of a $10,000 Investment in the Greenspring Fund Over the Last Ten Years Average Annual Total Returns For Periods Ended December 31, 2013 1 Year 3 Years 5 Years 10 Years Greenspring Fund % Russell 3000 Index % Lipper Flexible Portfolio Fund Index % The graph and table do not reflect the deduction of taxes that a shareholder would pay on Greenspring Fund (the “Fund”) distributions or the redemption of Fund shares. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end is available at www.greenspringfund.com or by calling 1-800-366-3863 toll free.The Fund imposes a 2.00% redemption fee for shares held 60 days or less.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. 7 Greenspring Fund, Incorporated EXPENSE EXAMPLE For the Six Months Ended December 31, 2013 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) redemption fees if you redeem within 60 days of purchase; and (2) ongoing costs, including management fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/2013 – 12/31/2013). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period Account Value Account Value 7/1/2013 – 7/1/2013 12/31/2013 12/31/2013* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.90%, multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). 8 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at December 31, 2013 Shares Value COMMON STOCKS: 46.6% Business Software & Services: 2.0% CA, Inc. $ Commercial Banks & Thrifts: 1.8% American National Bankshares, Inc. Chicopee Bancorp, Inc. Clifton Savings Bancorp, Inc. ESSA Bancorp, Inc. First Connecticut Bancorp, Inc. Heritage Financial Group, Inc.* Middleburg Financial Corp. OceanFirst Financial Corp. Shore Bancshares, Inc.* Southern National Bancorp of Virginiaº Computer Communications: 1.7% Cisco Systems, Inc. Computer Systems: 2.3% Silicon Graphics International Corp.* Construction & Engineering: 5.8% Dycom Industries, Inc.* EMCOR Group, Inc. KBR, Inc. MasTec, Inc.* MYR Group, Inc.* Electrical Equipment & Instruments: 1.3% Emerson Electric Co. GSI Group, Inc.*# Information Technology Services: 1.1% Datalink Corp.* Insurance: 2.5% PartnerRe, Ltd.# Internet Software & Services: 3.2% j2 Global, Inc. Machinery: 0.2% Pentair, Ltd.# Management Consulting: 3.1% FTI Consulting, Inc.* Oil & Gas Exploration & Production: 8.2% Denbury Resources, Inc.* Energen Corp. EOG Resources, Inc. Rosetta Resources, Inc.* Suncor Energy, Inc.# Oil Refining & Marketing: 0.0% Phillips 66 Pulp & Paper: 0.3% International Paper Co. Retail: 0.1% Francesca’s Holdings Corp.* Semiconductors: 1.6% ON Semiconductor Corp.* Telecommunications: 2.1% Lumos Networks Corp. NTELOS Holdings Corp. Telecommunications Equipment: 2.8% Harmonic, Inc.* Transportation: 0.1% Quality Distribution, Inc.* Truck Dealerships: 1.6% Rush Enterprises, Inc. – Class A* Rush Enterprises, Inc. – Class B* Utilities: 2.0% The AES Corp. PPL Corp. Waste Management Services: 2.8% Republic Services, Inc. TOTAL COMMON STOCKS (cost $269,312,539) The accompanying notes are an integral part of these financial statements. 9 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at December 31, 2013 (Con't) Shares/Principal Value PREFERRED STOCK: 0.1% Homebuilding: 0.1% M/I Homes, Inc., 9.750%, Series A $ TOTAL PREFERRED STOCK (cost $475,209) CONVERTIBLE BONDS: 2.8% Internet Software & Services: 0.7% $ Digital River, Inc., 2.000%, 11/1/30 Oil & Gas Exploration & Production: 0.4% Bill Barrett Corp., 5.000%, 3/15/28 Semiconductors: 1.6% Rambus, Inc., 5.000%, 6/15/14 Telecommunications: 0.1% Cogent Communications Group, Inc., 1.000%, 6/15/27 TOTAL CONVERTIBLE BONDS (cost $23,487,317) CORPORATE BONDS: 34.7% Aerospace & Defense: 0.9% Esterline Technologies Corp., 7.000%, 8/1/20 Kratos Defense & Security Solutions, Inc., 10.000%, 6/1/17 Airlines: 0.5% American Airlines, Inc., 7.500%, 3/15/16 -144A Automotive: 0.9% Chrysler Group LLC, 8.000%, 6/15/19 DriveTime Automotive Group, Inc., 12.625%, 6/15/17 Business Services: 0.5% Iron Mountain, Inc., 8.375%, 8/15/21 Business Software & Services: 0.6% SunGard Data Systems, Inc., 7.375%, 11/15/18 Coal Producers: 0.5% CONSOL Energy, Inc., 8.000%, 4/1/17 Construction & Engineering: 0.7% Michael Baker International LLC, 8.250%, 10/15/18 – 144A Consumer Goods: 4.9% Brown Shoe Co., Inc., 7.125%, 5/15/19 Jarden Corp., 7.500%, 1/15/20 Pilgrim’s Pride Corp., 7.875%, 12/15/18 The Scotts Miracle-Gro Co., 7.250%, 1/15/18 TreeHouse Foods, Inc., 7.750%, 3/1/18 US Foods, Inc., 8.500%, 6/30/19 Entertainment: 0.9% Regal Cinemas Corp., 8.625%, 7/15/19 Financial Services: 1.1% Cardtronics, Inc., 8.250%, 9/1/18 National Money Mart Co., 10.375%, 12/15/16# Government Services: 0.2% ManTech International Corp., 7.250%, 4/15/18 Healthcare: 2.4% Acadia Healthcare Co., Inc., 12.875%, 11/1/18 ExamWorks Group, Inc., 9.000%, 7/15/19 Grifols, Inc., 8.250%, 2/1/18 HealthSouth Corp., 8.125%, 2/15/20 Valeant Pharmaceuticals International, Inc., 6.500%, 7/15/16 – 144A Homebuilding: 1.3% Lennar Corp., 12.250%, 6/1/17 M/I Homes, Inc., 8.625%, 11/15/18 Hotels & Resorts: 0.1% Host Hotels & Resorts LP, 6.750%, 6/1/16 Information Technology Services: 2.5% iGATE Corp., 9.000%, 5/1/16 The accompanying notes are an integral part of these financial statements. 10 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at December 31, 2013 (Con't) Principal Value CORPORATE BONDS: 34.7% (Con’t) Internet Software & Services: 0.8% $ Bankrate, Inc., 6.125%, 8/15/18 – 144A $ j2 Global, Inc., 8.000%, 8/1/20 Management Consulting: 0.7% FTI Consulting, Inc., 6.750%, 10/1/20 Oil & Gas Equipment & Services: 1.5% CGG, 9.500%, 5/15/16# CGG, 7.750%, 5/15/17# Exterran Holdings, Inc., 7.250%, 12/1/18 Oil & Gas Exploration & Production: 7.5% EPL Oil & Gas, Inc., 8.250%, 2/15/18 Newfield Exploration Co., 7.125%, 5/15/18 Petrohawk Energy Corp., 10.500%, 8/1/14 PetroQuest Energy, Inc., 10.000%, 9/1/17 Rosetta Resources, Inc., 9.500%, 4/15/18 Stone Energy Corp., 7.500%, 11/15/22 Packaging: 0.4% Berry Plastics Corp., 9.500%, 5/15/18 Publishing: 0.1% Gannett Co, Inc., 9.375%, 11/15/17 Real Estate: 1.3% CB Richard Ellis Services, Inc., 6.625%, 10/15/20 Realogy Group LLC, 7.875%, 2/15/19 – 144A Retail: 0.8% CDW LLC/CDW Finance Corp., 12.535%, 10/12/17 Levi Strauss & Co., 7.625%, 5/15/20 Rite Aid Corp., 10.250%, 10/15/19 Rite Aid Corp., 8.000%, 8/15/20 Security Services: 0.4% Interface Security Systems Holdings, Inc., 9.250%, 1/15/18 – 144A Telecommunications: 2.4% Avaya, Inc., 10.125%, 11/1/15 CCO Holdings LLC/CCO Holdings Capital Corp., 7.250%, 10/30/17 Earthlink, Inc., 8.875%, 5/15/19 Earthlink, Inc., 7.375%, 6/1/20 T-Mobile USA, Inc., 6.464%, 4/28/19 Videotron, Ltd., 9.125%, 4/15/18# Trucking: 0.7% Quality Distribution LLC/QD Capital Corp., 9.875%, 11/1/18 Swift Services Holdings, Inc., 10.000%, 11/15/18 Water Infrastructure: 0.1% Mueller Water Products, Inc., 7.375%, 6/1/17 TOTAL CORPORATE BONDS (cost $299,025,471) SHORT-TERM INVESTMENTS: 14.9% Money Market Instruments^ AIM Liquid Assets, 0.070% AIM STIC Prime Portfolio, 0.060% Fidelity Money Market Portfolio, 0.030% First American Prime Obligations, Class Z, 0.020% TOTAL SHORT-TERM INVESTMENTS (cost $128,970,359) TOTAL INVESTMENTS IN SECURITIES (cost $721,270,895): 99.1% Other Assets and Liabilities 0.9% NET ASSETS: 100.0% $ * Non-income producing security. º Investment in affiliated security (Note 5). # U.S. security of foreign issuer. 144A Securities purchased pursuant to Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.” These securities have been deemed to be liquid by the Fund’s adviser under the supervision of the Board of Directors. As of December 31, 2013, the value of these investments was $34,816,822, or 4.0% of total net assets. ^ Rate shown is the 7-day effective yield at December 31, 2013. The accompanying notes are an integral part of these financial statements. 11 Greenspring Fund, Incorporated STATEMENT OF ASSETS AND LIABILITIES at December 31, 2013 ASSETS Investments in securities, at value: Unaffiliated issuers (cost $717,103,786) $ Affiliated issuers (cost $4,167,109) (Note 5) Total investments, at value (cost $721,270,895) Receivables: Dividends and interest Fund shares sold Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed Due to affiliate (Note 5) Securities purchased Accrued expenses Total liabilities NET ASSETS $ Capital shares issued and outstanding (60,000,000 shares authorized, $0.01 par value) Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Capital stock at par value $ Paid-in capital Accumulated net investment gain Undistributed net realized gain on investments Net unrealized appreciation on investments NET ASSETS $ The accompanying notes are an integral part of these financial statements. 12 Greenspring Fund, Incorporated STATEMENT OF OPERATIONS For the Year Ended December 31, 2013 INVESTMENT INCOME Income Interest $ Dividends: Unaffiliated issuers (net of foreign withholding taxes of $30,982) Affiliated issuers (Note 5) Total income Expenses Advisory fees (Note 5) Transfer agent fees Administration fees Fund accounting fees Administration fees – Corbyn (Note 5) Legal fees Reports to shareholders Custody fees Miscellaneous fees Blue sky fees Directors fees Insurance fees Audit fees Total expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain: Unaffiliated investments Affiliated investments (Note 5) Change in net unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 13 Greenspring Fund, Incorporated STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, 2013 December 31, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain: Unaffiliated investments Affiliated investments (Note 5) — Change in net unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a)+ ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year (including accumulated net investment gain (loss) of $462,848 and ($8,405,193), respectively) $ $ (a) A summary of capital share transactions is as follows: Year Ended Year Ended December 31, 2013 December 31, 2012 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed+ ) Net increase (decrease) $ ) $ ) +Net of redemption fees of $39,784 and $32,665, respectively. The accompanying notes are an integral part of these financial statements. 14 Greenspring Fund, Incorporated FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each year Year Ended December 31, Net asset value, beginning of year $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain ) Total distributions ) Net asset value, end of year $ Total return % % %) % % RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (millions) $ Ratio of expenses to average net assets % Ratio of net investment income to average net assets % Portfolio turnover rate % The accompanying notes are an integral part of these financial statements. 15 Greenspring Fund, Incorporated NOTES TO FINANCIAL STATEMENTS December 31, 2013 Note 1 – Significant Accounting Policies Greenspring Fund, Incorporated (the “Fund”) is a diversified, open-end management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund is organized as a Maryland corporation and commenced operations on July 1, 1983. The preparation of the financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from those estimates.In preparing these financial statements, the Fund has evaluated events and transactions for potential recognition or disclosure through the date the financial statements were issued. Investment transactions and related investment income – Investment transactions are recorded on the trade date.Dividend income is recorded on the ex-dividend date and interest income, including amortization of premiums and accretion of discounts, is recorded on the accrual basis.Dividends determined to be a return of capital are recorded as a reduction of the cost basis of the security.Realized gains and losses from investment transactions are reported on an identified cost basis. Valuation of investments – Securities listed on a national securities exchange or the NASDAQ National Market are valued at the last reported sale price or the official closing price for certain markets on the exchange of major listing as of the close of the regular session of the New York Stock Exchange. Securities that are traded principally in the over-the-counter market, listed securities for which no sale was reported on the day of valuation, and listed securities whose primary market is believed by Corbyn Investment Management, Inc. (“Corbyn” or the “Adviser”) to be over-the counter are valued at the mean of the closing bid and asked prices obtained from sources that the Adviser deems appropriate. Investments in open-end management investment companies are valued at the net asset value of the shares of that investment company. Short-term investments are valued at amortized cost, which approximates fair market value.The value of securities that mature, or have an announced call, within 60 days will be valued at market value. Securities for which market quotations are not readily available are valued at fair value as determined in good faith by the Adviser as directed by the Fund’s Board of Directors (the “Board”). In determining fair value, the Adviser, as directed by the Board, considers all relevant qualitative and quantitative information available.These factors are subject to change over time and are reviewed periodically.The values assigned to fair value investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments.Further, because of the inherent uncertainty of valuation, those estimated values may differ significantly from the values that would have been used had a ready market of the investments existed, and the differences could be material. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various input and valuation techniques used in measuring fair value.Fair value inputs are summarized in the three broad levels listed below: 16 Greenspring Fund, Incorporated NOTES TO FINANCIAL STATEMENTS December 31, 2013 (Con't) Level 1 – Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the security, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the security, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the security, and which would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities.The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2013: Quoted Prices Significant Other Significant Carrying Value in Active Observable Unobservable at December 31, Markets Inputs Inputs Level 1 Level 2 Level 3 Total Common Stocks $ $
